Order entered February 20, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00015-CV

          JAMES DAVID HORTON AND ROBBIE LESA HORTON, Appellant

                                              V.

  SUSAN MCMILLION MARTIN, SHANNON PRITCHARD, BROOKE DAVES AND
                   KIMBERLY STOVALL, Appellee

                      On Appeal from the 44th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-14-11551

                                          ORDER
       Before the Court is appellants’ February 18, 2015 opposed motion for an extension of

time to file their brief. We GRANT the motion. Appellants shall file their brief on or before

February 27, 2015. Because this is an accelerated appeal, no further extensions will be granted

absent exigent circumstances.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE